DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The Terminal Disclaimers filed 07/15/2021 have been disapproved.
The disclaimer fee of $170 in accordance with 37 CFR 1.20(d) for one of the TDs has not been submitted, nor is there any authorization in the application file to charge a specified Deposit Account or credit card.
This application was filed on or after September 16, 2012.  The party identified in the terminal disclaimer is not the applicant of record.  A request to change the applicant under 37 CFR 1.46(c) must be filed and must include an application data sheet specifying the applicant in the applicant information section and comply with 37 CFR 3.71 and 3.73.  To be reconsidered, the terminal disclaimer must be filed with the request under 37 CFR 1.46(c).  The applicant cited on the TD must be cited exactly as it is cited on the ADS form and also in its entirety.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,790,647 in view of Spidell (4,381,622) or Ballard (2014/0169864). 
With regard to claims 1-17, the claims state similar limitations to claims 1-17 of U.S. Patent No. 9,790,647, with the exception of the connector piece.  Connection pieces for landscaping systems are well-known, as taught by Spidell (figs. 6,8) or Ballard (fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify US Patent 9,790,647 and utilize connector pieces as taught by Spidell or Ballard in order to allow construction of custom length landscaping systems.  
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,790,647 in view of Fish (2011/0104418).
	 With regard to claims 18-20, the claims state similar limitations to claims 1-17 of U.S. Patent No. 9,790,647, with the exception of the feeding, heating, forcing, and extrusion of plastic to manufacture the device.  The extrusion manufacturing process as claimed is well-known, as taught by Fish (paras 0010-0011).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify US Patent 9,790,647 and extrude the plastic into a die as taught by Fish in order to provide an efficient means of manufacturing of the device.
   
  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,736 in view of Spidell (4,381,622) or Ballard (2014/0169864). 
	With regard to claims 1-17, the claims state similar limitations to claims 1-13 of U.S. Patent No. 10,227,736, with the exception of the connector piece.  Connection pieces for landscaping systems are well-known, as taught by Spidell (figs. 6,8) or Ballard (fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify US Patent 10,227,736 and utilize connector pieces as taught by Spidell or Ballard in order to allow construction of custom length landscaping systems.  
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,736 in view of Fish (2011/0104418).
	 With regard to claims 18-20, the claims state similar limitations to claims 1-13 of U.S. Patent No. 10,227,736, with the exception of the feeding, heating, forcing, and extrusion of plastic to manufacture the device.  The extrusion manufacturing process as claimed is well-known, as taught by Fish (paras 0010-0011).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify US Patent 10,227,736 and extrude the plastic into a die as taught by Fish in order to provide an efficient means of manufacturing of the device.   

  Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,883,230 in view of Spidell (4,381,622) or Ballard (2014/0169864). 
	With regard to claims 1-17, the claims state similar limitations to claims 1-19 of U.S. Patent No. 10,883,230, with the exception of the connector piece.  Connection pieces for landscaping systems are well-known, as taught by Spidell (figs. 6,8) or Ballard (fig. 3).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify US Patent 10,883,230 and utilize connector pieces as taught by Spidell or Ballard in order to allow construction of custom length landscaping systems.  
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,883,230 in view of Fish (2011/0104418).
	 With regard to claims 18-20, the claims state similar limitations to claims 1-19 of U.S. Patent No. 10,883,230, with the exception of the feeding, heating, forcing, and extrusion of plastic to manufacture the device.  The extrusion manufacturing process as claimed is well-known, as taught by Fish (paras 0010-0011).  It would have been obvious to one of ordinary skill in the art at the time the invention was .   

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection(s) set forth in this Office action are overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
the cited prior art, either alone or in any reasonable combination, fails to teach or suggest all the limitations of the independent claim(s).  Landscaping edging systems are known such as that discussed in parent applications 16/602,231 and 15/732,056.  However, the cited prior art lacks the s-shaped cross-section edging system with coupling mechanism on rear surface as required by the independent claim(s) and it would not have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prior art to achieve applicant’s invention without the benefit of hindsight and applicant’s own disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN F FIORELLO whose telephone number is (571)270-7012.  The examiner can normally be reached on Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN F FIORELLO/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        




BF
7/30/2021